The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aune et al., US 2010/0121243 A1.  Figures 1-2, 4, 8, and 10-11 illustrate a system 21-26 and 28 for supplying fluid to and discharging fluid from a volume enclosed by a tubular construction 16 having a closed cross-section defined by a generally semi-circular inner continuous surface 58 and a generally rectangular outer circumference or periphery (paragraphs 0023-0024, 0031).  A peak of the undulations 51-54 constitutes an inner circumference that inherently increases as volume pressure increases because of bellows expansion and decreases as volume pressure decreases to thereby increase contact pressure against a neck or limb (abstract; Figures 4 and 8; paragraphs 0027, 0050; MPEP § 2114).  Regarding claims 6-8 and 10, inner hollow spaces are defined by the undulations (Figure 4) and by the passage 60 (Figure 2; paragraph 0030).  The further limitations of other claims are readily apparent (MPEP § 707) from the above discussion and referenced passages and drawings.
s 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aune et al., US 2010/0121243 A1.  Regarding claim 9, the aforementioned passage 60 having the form of an elastic hose would have been obvious in order to facilitate a sealed connection with tubing 20.  Regarding claim 11, a partially adhesive inner surface would have been obvious in order to secure said hose or a fixture for engaging the tubing 20.
Claims 4-5, 13-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aune et al., US 2010/0121243 A1, in view of Buckman et al., US 2006/0184083 A1.  Regarding claims 4-5, 13, and 21, stiffening members in the form of wall reinforcing straps or webs were well known in the art at the effective filing date of the present invention, as seen from paragraph 0088 of Buckman et al., and would have been obvious for Aune et al. (paragraphs 0028-0029) in order to prevent excessive stretching laterally, with further motivation (to combine) provided by the similarities as to imparting traction or stretching of a body part with bellows (Buckman et al.: abstract; Figures 8A-8C; paragraphs 0083+).  Most or all of the elongation is thus due to unfolding or straightening of the bellows rather than to stretching or elongation of these reinforcing elements.  Additionally, upper wall 108 and shoulder section 14 (Figure 1 of Aune et al.) are arranged between and connect to the inner and outer walls and innately transmit tensile forces.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the limitations added to claims 1 and 13.  Therefore, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774